On Rehearing En Banc.
[Decided February 19, 1910.]
Chadwick, J.
In the main case, decided July 26, 1909, we held the defendant boom company, J. W. Kleeb, John F. *12Hobi and W. H. Abel for the civil damages resulting to the appellant from the continued use of appellant’s boom ground, pending ineffectual attempts to carry the original controversy between the Nicomen Boom Company and the North Shore Boom & Driving Company to the supreme court of the' United States. Mr. Abel is a stockholder in the North Shore Company. He was not an officer, but with other attorneys advised respondent company that it had a right to the use and occupation of the boom grounds in dispute pending the decision of the supreme court of the United States. The lower court found, and a careful review of the evidence has convinced us, that the advice of counsel was given in good faith and in no way intended as an affront to the dignity of this or the trial court, or in contemptuous disregard of our orders, but under the mistaken idea that the judgment had been lawfully superseded. This we held was not so. Judgment being asked under the civil damage statute (Bal. Code, § 5807), and the amount thereof being subject to exact calculation, upon the findings of the trial judge, we ordered judgment entered accordingly.
The point was not made on the argument of the main case, but upon rehearing we are asked to modify our decision and direct that no judgment be entered against Mr. Abel. The point is made by appellant that, but for the advice of Mr. Abel, the judgment in this court would not have been disregarded; that he is more guilty than they, both Kleeb and Hobi, because of his knowledge and understanding of the law, and that he should therefore be held to respond to a fine equalling the amount of damages suffered. The question of Mr. Abel’s wilful contumacy is foreclosed by our former opinion. Had we found him to be chargeable with contumacious conduct, we would have so declared and subjected him to a fine therefor. But the question now before us, broadly stated, is whether an attorney, who, in good faith and with some foundation for his opinion, so advised his client *13that the client disregarded an order of the court, should be held jointly with the client to pay to the party aggrieved civil damages which the court has the power to assess as compensation under the statute. The power to punish for contempt inheres in all courts of record, and can be exercised independently of the statute. But the power to award an indemnity in the way of a fine to the injured party rests wholly upon the statute, and in the exercise of its power the court cannot go beyond its terms. 9 Cyc. 54. Where indemnification to the party is allowed, the rule is that, where the alleged contempt is not wilful or defiant, but the act was an exercise of a supposed right done under the advice of counsel given in good faith, the act will not be punished as a direct, constructive, or criminal contempt, but as a civil contempt; that is, the offending party will be required to make the other party whole for the damages sustained thereby. French v. Commercial Nat. Bank, 79 Ill. App. 110; Matthews v. Spangenberg, 15 Fed. 813; Smith v. Cook, 39 Ga. 191; Hawley v. Bennett, 4 Paige 163. The remedy of the statute, as was said in our first opinion, is in lieu of the ordinary action for damages.
Referring now to the language of the statute: “If any loss or injury to a party in an action, suit or proceeding, prejudicial to his rights therein, have been caused by the contempt, the court . . . may give judgment that the party aggrieved recover of the defendant a sum of money sufficient to indemnify him,” etc., this statute requires construction only as to the meaning of the words “contempt” and “defendant,” as employed therein. Manifestly the contempt is the act of the other party to the controversy, the party litigant, or, if a corporation, such of its servants and officers as are named in or bound by the injunctive order. There is nothing in the statute to indicate that it was intended to include one who in good faith advises the wrong. It is unquestionably the rule that an attorney will not be *14held either for a direct or constructive contempt, unless it is made to appear that he wilfully offended against the dignity of the court. An offending attorney would be liable to the state for a wilful disregard of the orders of the court, but it would require a forced construction of the statute to make him subject to civil liability because of his advice honestly given. Regardless of the statute now under consideration, the undoubted rule is that, if an attorney acts an honest part and is actuated by no improper motives, he cannot be held liable for a tort because of his mistaken advice and its consequences. Roth v. Shupp, 94 Md. 55, 50 Atl. 430; Farmer v. Crosby, 43 Minn. 459, 45 N. W. 866; Cooley, Torts (3d ed.), 221.
In High on Injunctions (4th ed.), § 1440b, it is said:
“But it is to be observed that where it is sought to hold one who is not a party to the suit or named in the writ liable for disregarding an injunction, the punishment is imposed not upon the theory that the person thus charged is in any way bound by the injunction itself or that he is guilty of a technical violation of the writ, but solely for the purpose of protecting and upholding the power and dignity of the court as against one.who, although not bound by the injunction as a party to the suit, has knowingly and wilfully defied the authority of the court in setting its order at naught. In such case the proceeding is criminal in its nature and is without regard to any injury which may be inflicted upon the defendant as the result of the violation of the writ, and it is to be distinguished from a contempt proceeding against a party to a suit for a violation of the injunction, which is remedial in its character and is ordinarily brought for the purpose of affording redress and compensation to the plaintiff for the injury resulting from the violation of the writ. Where, therefore, a contempt proceeding is brought against a person upon the theory that he is technically bound by the injunction as a party to the suit, it is improper to impose punishment for a violation of the injunction, where it appears that he was not a party to the injunction action, either by name or representation, or in any way bound by the decree.”
*15It has been most strenuously urged, not only in the petition for rehearing but also on oral argument, that a civil judgment could not in any event be entered, unless the parties bound thereby had been found guilty of a criminal contempt, actual or constructive. A consideration of this question is not now material in the strict sense, but is to some extent apropos of our present discussion, in that it will serve to illustrate the difference between a quasi criminal contempt and a civil contempt, and will therefore be incidentally noticed. It is said that it would be anomalous, if not ridiculous, to hold that a party was not guilty of contempt, and at the same time enter a judgment for the loss sustained. It might have been better, and the objects of the law more readily understandable, if the remedy afforded by Bal. Code, § 5807, had not been made a part of that chapter which puts in statutory form the common law powers of the court. But a casual reference to the books will reveal the spirit and the purpose of the act. It makes a judgment for criminal contempt not only unnecessary but possibly unwarranted, unless there has been a wilful disobedience of the court’s order. The party may be guilty of both a criminal contempt and a civil contempt, or he may be guilty of the one and not the other. A fine payable to the state may be imposed and a civil judgment of indemnity to the party may be rendered, not because they are interdependent, but because the dignity of the court has been affronted and at the same time a loss imposed on the other party. If either element is lacking, the court may render judgment accordingly. The state of Wisconsin, under a statute the same as our own except that it says if the injury be caused “by the misconduct” of the party instead of “by the contempt,” as used in our statute, has held:
“The distinction between a proceeding which results in criminal punishment under ch. 119, or sec. £0 of ch. 149, and one which results in awarding indemnity to the injured party, is manifest and substantial. One is criminal in its character, *16the other civil; one is prosecuted by the state outside the particular cause in which the offense was committed (if committed in the progress of a cause), the other is a proceeding-in the cause in which the offense was committed, or ancillary to it; one results in punishment by fine, or imprisonment, or •both, inflicted to vindicate the authority and dignity of the-court, which the defendant has contemned; the other in adjudging the offender to pay a sum sufficient to indemnify the injured party for the loss he has sustained by the misconduct of the offender, and to satisfy his costs and expenses. In the one case, the fine goes to the school fund, in the other the indemnity goes to the injured party; . . ..” In re Pierce, 44 Wis. 411.
See, also, Emerson v. Huss, 127 Wis. 215, 106 N. W. 518;, People v. Compton, 1 Duer 512 (8 N. Y. Sup’r Ct.).
It follows that a criminal contempt, actual or constructive, or, as Blackstone says, direct or circumstantial, partakes of the quality of an offense against the state; whereas a civil contempt under the statute is such disobedience of an order of a court of competent jurisdiction entered for the benefit or advantage of a party to a civil action as works a loss or injury to the litigant. The one is quasi criminal, the other is civil wrong; the one is absolved by fine payable to the state or imprisonment, the other by reparation to the other party litigant.
These considerations convince us that Mr. Abel cannot be held personally liable in this case. Aside from the general rule as to the liability of attorneys to third persons, it seems to us that to so hold would stifle the free expression of honest opinion upon any question where the law is unsettled and the issue in doubt. If the Nicomen Boom Company could not hold Mr. Abel in a direct proceeding — and we have shown that it could not — he cannot be held under the statute unless he comes within its terms. The injured party cannot make the attorney of his adversary a surety or sponsor for his debt because of his error of judgment. Our former opinion will be so modified as to exempt Mr. Abel from the liability *17there imposed. With this difference it will be reaffirmed. Upon remand, judgment will enter accordingly.
Rudkin, C. J., Gose, Morris, Parker, and Crow, JJ., concur.